Citation Nr: 9927036	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.

This appeal to the Board of Veterans' Appeals (Board or BVA) 
arose from a rating decision in September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 



REMAND

On a VA Form 9 dated in October 1998, the veteran checked the 
box which indicated that he wanted a BVA hearing at a local 
office before a member of the Board.  The form reflects that 
he had previously checked a box indicating that he did not 
want a BVA hearing, but had marked through this, indicated 
that this entry was in error.  

A letter dated in November 1998 informed the veteran that he 
had been placed on a list to receive a Video Conference 
Hearing before the Board, and a letter dated in May 1999 
informed him of the date of the Video Conference Hearing.  In 
response to this letter, in a letter dated in June 1999, the 
veteran requested that his Video Conference Hearing be 
canceled.  He indicated that he had not been advised that he 
could have a local hearing, and requested a local hearing.  
In this regard, the Board notes that the VA Form 9 sent to 
the veteran did not include the option of a local hearing 
before a local hearing officer at the RO.  

Therefore, it appears that the veteran is requesting a local 
hearing before a local hearing officer at the RO, and not 
before a member of the Board.  In order to assure due 
process, a remand is in order to provide the veteran a 
personal hearing at the RO.  Accordingly, the case is 
REMANDED for the following action:  

The RO should schedule the veteran for a 
personal hearing at the regional office 
before a hearing officer.   

No action is required of the veteran until he is further 
notified.  After the hearing, the veteran's claim is to be 
readjudicated and then returned to the Board, if otherwise in 
order.  
 

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










